

Exhibit 10.1


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) dated October 11, 2019 (“Effective
Date”) is entered into by Newpark Resources, Inc. (the “Company”), a Delaware
corporation, and David Paterson (the “Executive”) and is intended to incorporate
and accurately reflect all prior negotiations, discussions, or agreements
between the Parties. Executive and the Company may sometimes be referenced
herein individually as “Party” or collectively as the “Parties.”
WHEREAS, the Company desires: a) to retain the services of Executive as a Vice
President of the Company and the President, Fluids Systems, as further outlined
below; and b) for Executive to enter into certain restrictive covenants as set
forth in this Agreement; all, in order to enhance shareholder value and grow the
Company’s business to its maximum potential;
WHEREAS, Executive was previously employed as Division President, Fluids Systems
under that certain Employment Contract (the “NDF Contract”), dated as of June
14, 2019 with an effective date of July 15, 2019 (“Employment Date”), between
the Executive and Newpark Drilling Fluids S.p.A., a wholly owned subsidiary of
the Company;
WHEREAS, Executive has executed a Termination and General Novative Settlement
Agreement, dated effective as of October 10, 2019, with Newpark Drilling Fluids
S.p.A. and now wishes to enter into this Employment Agreement with the Company;
and
WHEREAS, Executive has represented himself as qualified to achieve the foregoing
objectives, and the Parties mutually desire and agree to enter into an
employment relationship by means of this Agreement.
NOW, THEREFORE in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is mutually covenanted and
agreed by and between the Parties as follows:
1.Employment of Executive


1.1 Employment Term. The Company hereby offers to employ Executive, and
Executive hereby agrees to serve, in the capacities outlined in this Section 1.1
on the terms and conditions set forth in this Agreement. During the period
commencing on the Effective Date Executive shall serve as a President, Fluids
Systems and Vice President of the Company reporting to the President and Chief
Executive Officer (“CEO”). Executive’s employment under this Agreement shall
commence on the Effective Date and shall continue for a period of three (3)
years from the Executive’s Employment Date (“Initial Term”), subject to the
provisions of Section 2, and shall automatically be renewed for successive one
(1) year periods (each a “Renewal Term”) thereafter unless Executive’s
employment is terminated by either Party giving written notice to the other
Party at least sixty (60) days in advance of the expiration of the Initial Term
or any Renewal Term. The period during which Executive is employed hereunder
shall be referred to as the “Employment Term.” Termination by sixty (60) days’
written notice pursuant to this Section 1.1 shall be treated as a termination by
Executive under Section 2.2 if given by Executive or as a termination without
Cause under Section 2.3 if given by the Company.


1.2 Compensation and Benefits.


(a) Base Salary. During the Employment Term, the Company will pay Executive a
base monthly salary at an annualized rate of at least four hundred thirty-five
thousand dollars ($435,000), less applicable taxes, withholdings and deductions,
per year (“Base Salary”). The Company will review annually Executive’s Base
Salary and, at its reasonable discretion, may increase such Base Salary as it
deems appropriate, provided Executive’s Base Salary for any subsequent
twelve-month year shall not be less than the preceding twelve-month year except
with Executive’s prior written agreement. Adjustments made to the Base Salary
shall be automatically incorporated herein by reference, included in the term
Base Salary and be contractual obligations of the Company. Such Base Salary
shall be paid in accordance with the Company’s standard payroll practice for its
senior staff.


Employment Agreement - David Paterson



--------------------------------------------------------------------------------




(b) Incentive Compensation. In addition to the Base Salary, during the
Employment Term Executive shall be eligible for participation in the 2010 Annual
Cash Incentive Plan (“ACIP”) or any similar plan that replaces the ACIP, subject
to any amendments made at the discretion of the Board of Directors of the
Company (the “Board”) as provided herein. Performance measures and goals will be
set by the Compensation Committee of the Board. Executive’s target Award Level
(as that term is defined in the ACIP) under the ACIP is equal to seventy percent
(70%) percent of Executive’s Base Salary (as that term is defined in the ACIP).
Payout under the ACIP for a particular year will be made in cash by March 15 of
the next year, e.g. payout for 2019 will occur prior to March 15, 2020, except
to the extent of any payments associated with achievement beyond the
“over-achievement” level, which are deferred, as provided for in the ACIP.
Actual awards, in accordance with the Board approved plan and any amendments,
are at the discretion of the Compensation Committee, provided the Company
represents and warrants to Executive that the terms of the ACIP will not be
amended, modified, changed, or interpreted or applied to make them less generous
than they were on the Effective Date, without prior written notice.


(c) Stock Options and Share Awards. In addition, during the Employment Term,
Executive shall be eligible to participate in the Long Term Incentive Plan
(“LTIP”) and to receive such number of stock options, time-based restricted
stock and/or performance awards as are granted by the Compensation Committee in
accordance with the Board approved plans (including the Amended and Restated
2015 Employee Equity Incentive Plan, all such plans being referred to as the
“Plans”). Vesting shall be as provided in these existing Plans, and subject to
any amendments. When used in this Agreement “stock” and “shares” mean the
Company’s publicly traded common stock, $.01 par value. Further, throughout this
Agreement, the words “stock options, share awards, and grants” are used
separately or in various combinations to describe awards of shares or the right
to acquire shares of Company stock under various Plans or this Agreement, or
both.


(d) Employment Inducement Awards. As an incentive to accepting employment with
the Company and entering into the NDF Contract and subsequently this Agreement,
Executive was awarded upon the Employment Date with the following grants: one
hundred thousand (100,000) shares of time-based restricted stock, which
restrictions shall be removed (subject to other conditions precedent) over a
four (4) year period as follows- fifty percent (50%) on the second anniversary
of the Employment Date and fifty percent (50%) on the fourth anniversary of the
Effective Date.


(e) Benefit Plans and Vacation. Throughout Executive’s employment under this
Agreement, Executive shall be entitled to participate in any and all employee
benefits plans or programs of the Company to the extent that he is otherwise
eligible to participate under the terms of those plans, including participation
in any welfare benefit programs provided by the Company (including, without
limitation, medical, prescription, dental, disability, employee life, group
life, accidental death and travel accident insurance programs), and fringe
benefits and perquisites available generally to Executive Officers of the
Company. The Company shall not be obligated to institute, maintain, or refrain
from changing, amending, or discontinuing any benefit plan, or perquisite, so
long as such changes are similarly applicable to other Executive Officers of the
Company. The Executive shall also be entitled to a car allowance in the amount
of One Thousand Three Hundred Dollars ($1,300) per month in accordance with the
Company’s Vehicle Policy. During the Employment Term, Executive shall be
entitled to twenty (20) day paid vacation each calendar year in accordance with
the Company’s policies in effect from time to time.


(f) Expense Reimbursement. The Company will reimburse Executive in full for all
reasonable and necessary business, entertainment and travel expenses incurred or
expended by Executive in the performance of the duties hereunder in accordance
with the Company’s customary practices applicable to its senior staff.


(g) Location. Executive’s principal place of employment will be located at the
Fluids Systems Divisional offices in Katy, Texas.




Employment Agreement - David Paterson



--------------------------------------------------------------------------------




1.3 Extent of Services; Conflicts of Interest.


During the Employment Term, Executive shall devote substantially all of his
working time, attention and energies to the business of the Company and its
subsidiaries and affiliates. Executive may be involved in charitable and
professional activities, trade and industry associations and the like providing
these do not interfere with the requirements of employment with the Company.
During the Employment Term, Executive shall not, directly or indirectly, without
the prior consent of the CEO, render any services to any other Person or entity
or acquire any interests of any type in any other entity, that might be deemed
in competition with the Company or any of its subsidiaries or affiliates or in
conflict with his position, provided, however, that the foregoing shall not be
deemed to prohibit Executive from (i) acquiring, solely as an investment, any
securities of a partnership, trust, limited liability company, corporation or
other entity, so long as (A) he remains a passive investor in such entity, (B)
he does not become part of any control group thereof, and (C) so long as such
entity is not, directly or indirectly, in competition with the Company or any of
its subsidiaries or affiliates, or (ii) serving as a consultant, advisor or
director of any corporation which has a class of outstanding equity securities
registered under Sections 12(b) or 12(g) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and which is not in competition with the
Company or any of its subsidiaries or affiliates.
1.4 Indemnification. On July 2, 2019 Executive executed an Indemnification
Agreement, in the form of the attached Appendix A, and that agreement is
incorporated by reference.


1.5 Change of Control. On July 2, 2019 Executive and the Company executed a
Change of Control Agreement in the form of the attached Appendix B, and that
agreement is incorporated by reference.


2.     Termination of Employment


2.1 Termination. This Agreement and Executive’s employment by the Company under
this Agreement shall be terminated (a) automatically, upon Executive’s death or
Executive becoming Totally Disabled (as defined in Section 6.11(e) below), (b)
by Executive with Good Reason (as defined in Section 6.11(c) below) upon 30
days’ written notice to the Company, (c) by Executive for any reason other than
Good Reason upon 30 days’ written notice to the Company, (d) by the Company for
Cause (as defined in Section 6.11(a) below), (e) by the Company without Cause,
or (f) at the end of the Employment Term as outlined in Section 1.1. The
effective date of the termination of this Agreement and Executive’s employment
under this Agreement for any reason shall be referred to herein as the
“Termination Date.”


2.2 Termination by Executive for any Reason Other than Good Reason. If this
Agreement and Executive’s employment under this Agreement are terminated by
Executive at any time during the Employment Term for any reason other than Good
Reason, then Executive shall be entitled to receive only (a) a pro rata share of
Executive’s Base Salary and any other compensation, in each case, earned through
the Termination Date, and (b) subject to the terms and conditions of any
applicable Plans, such stock options, share awards, and grants, whether in the
form of cash or stock, as shall have fully vested before the Termination Date.
In any such event, Executive shall be ineligible for and shall forfeit all
rights with respect to options and grants, whether in the form of cash or stock,
that have not vested as of Executive’s the Termination Date.


2.3 Termination by Executive with Good Reason or by the Company without Cause.
If Executive’s employment is terminated by Executive with Good Reason or by the
Company without Cause, then Executive shall be entitled to receive: (a) a pro
rata share of Executive’s Base Salary and any other compensation, in each case,
earned through the Termination Date; (b) Executive’s Base Salary that would have
otherwise been payable to Executive if he had continued in active employment
with the Company for the greater of (i) the remainder of the Initial Term or any
Renewal Term, as applicable, or (ii) twelve (12) months; (c) an incentive
compensation payment for the Plan Year in which the Termination Date occurs
equal to Executive’s target Award Level; (d) an incentive compensation payment,
which is calculated by multiplying a fraction with the numerator equal to
Executive’s target Award Level and a denominator of 12 by the greater of (i) the
difference between twelve (12) months and the number of full months


Employment Agreement - David Paterson



--------------------------------------------------------------------------------




remaining in the Plan Year in which the Termination Date occurs (“Plan Year
Balance”), and (ii) the difference between the number of full months remaining
in the Initial Term or any Renewal Term, as applicable, and the Plan Year
Balance (collectively, the sum of the amounts in subsections (b)-(d) shall be
referred to as the “Severance Payment”); (e) full vesting of all time restricted
stock awarded at the Effective Date, provided however, there shall be no vesting
of annual options or stock awards in the post- employment exercise period in
accordance with the Plans; (f) an amount equal to the cost to Executive to
continue his same coverage under the Company’s group medical insurance program,
pursuant to COBRA, for the greater of (i) the period remaining in the Initial
Term or any Renewal Term, as applicable, or (ii) twelve (12) months, but, in
either case, no more than a period of eighteen (18) months (the “COBRA
Benefit”); and (g) direct payment by the Company for the costs of outplacement
services obtained by Executive during the twelve (12) months period immediately
following the Termination Date, not to exceed $25,000. As a condition to
receiving the benefits and/or payments described in subsections (b)-(g) above,
Executive must comply with Section 2.9 below. Subject to Executive’s compliance
with Section 2.9 below, the Company shall pay the Severance Payment and the
COBRA Benefit in a single lump sum within sixty (60) days of the Termination
Date.


2.4 Termination for Cause. If Executive’s employment is terminated by the
Company at any time during the Employment Term for Cause, then Executive shall
be entitled to receive only (a) a pro rata share of Executive’s Base Salary and
any other compensation, in each case, earned through the Termination Date and
(b) subject to the terms and conditions of any applicable Plans, such stock
options, share awards, and grants as shall have fully vested before the
Termination Date. In any such event, Executive shall be ineligible for and shall
forfeit all rights with respect to options, awards and grants that have not
vested as of Executive’s the Termination Date.


2.5 Termination as a Result of Death. If Executive dies during the Employment
Term, the Company shall pay to Executive’s surviving spouse or such other Person
or estate as Executive may from time to time designate by written notice to the
Company, or such other Person as may be required by law, the following amounts:
(a) a pro rata share of Executive’s Base Salary and any other compensation, in
each case, earned but unpaid through the date of death, and (b) subject to the
terms and conditions of any applicable Plans, such stock options, share awards,
and grants as shall have fully vested before as of the date of death. No awards
or grants contemplated by this Agreement, but not yet awarded to Executive as of
the time of his death shall be granted.


2.6 Termination as a Result of Disability. If this Agreement and Executive’s
employment under this Agreement are terminated due to Executive becoming Totally
Disabled, then Executive shall be entitled to receive: (a) a pro rata share of
Executive’s Base Salary and any other compensation, in each case, earned through
the Termination Date, (b) subject to the terms and conditions of any applicable
Plans, such stock options, share awards, and grants as shall have fully vested
before the Termination Date, and (c) subject to Section 2.9, a lump sum payment
in an amount equal to Executive’s Base Salary that would have otherwise been
payable to Executive if he had continued in active employment with the Company
until the shorter of (i) six (6) months or (ii) the date benefits become payable
to Executive under the terms of the Company’s disability policy.


2.7 No Setoff. The Company’s obligation to make payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim,
right, or action which Company may have against Executive or others. In no event
shall Executive be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable, or benefits to be provided to
Executive under any of the provisions of this Agreement, and such amounts shall
not be reduced whether or not Executive obtains or seeks to obtain other
employment.


2.8 Coordination of Benefits. In the event that Executive is entitled to
benefits following termination under any Change in Control Agreement with the
Company, Executive shall have the right to elect whether to receive such
benefits under any such Change in Control Agreement or this Employment
Agreement, but not both.


2.9 Waiver and Release of Claims. As a condition to Executive’s right to receive
the payments and/or benefits described in Section 2.3(b) and Section 2.6(c),
Executive must execute and deliver to the Company, and not revoke (if
applicable), a release of all claims in favor of the Company, its affiliates,
predecessors, successors, parent companies, subsidiaries, operating units, and
divisions, and each of the foregoing entities’ respective agents,
representatives,


Employment Agreement - David Paterson



--------------------------------------------------------------------------------




members, and managers, officers, directors, shareholders, employees, insurers,
fiduciaries of employee benefit plans, plan administrators, and attorneys in a
form provided by the Company.


3.    Confidentiality


3.1 Executive’s Receipt of Confidential Information. Executive acknowledges that
in connection with his role with the Company and in providing services in
support of the Company Parties, Executive will receive, have access to and have
the opportunity to develop certain confidential or proprietary information and
knowledge concerning the Company Parties and each of the respective businesses,
methods and operations (“Confidential Information”), which the Company Parties
desire to protect. Confidential Information under this Agreement includes, by
way of example and without limitation, information regarding the Company
Parties’ customers, employees, contractors, operations, markets and industries
not generally known to the public; strategies, methods, books, records, and
documents; recipes, technical information concerning products, equipment,
services, and processes; procurement procedures and pricing techniques; the
names of and other information concerning customers and those being solicited to
be customers, investors, and business relations (such as contact name, service
provided, pricing for that customer, type and amount of product used, credit and
financial data, and/or other information relating to the Company Parties’
relationship with that customer); pricing strategies and price curves;
positions, plans, and strategies for expansion or acquisitions; budgets; trade
secrets; programs; customer lists; research; financial and sales data; raw
materials purchasing or trading methodologies and terms; evaluations, opinions,
and interpretations of information and data; marketing and merchandising
techniques; prospective customers’ names and locations; grids and maps;
electronic databases; models; specifications; computer programs; internal
business records; contracts benefiting or obligating the Company Parties; bids
or proposals submitted to any third party; technologies and methods; training
methods and training processes; organizational structure; personnel information,
including salaries of personnel; labor or employee relations or agreements;
payment amounts or rates paid to consultants or other service providers; and
other such confidential or proprietary information. Information need not qualify
as a trade secret to be protected as Confidential Information under this
Agreement, and the authorized and controlled disclosure of Confidential
Information to authorized parties by Company Parties in the pursuit of their
business will not cause the information to lose its protected status under this
Agreement.
3.2 Confidential Agreement Provisions. Executive agrees not to disclose any of
the terms or provisions of this Agreement to any other Person except as (a)
reasonably required to be disclosed to a Person with a legitimate reason to
obtain such information for Executive’s personal financial, tax or estate
planning, (b) required to be disclosed pursuant to applicable law, including
securities laws, (c) authorized to do so by the Company in the performance of or
relating to Executive’s regular employment duties to the Company Parties, and
(d) allowed under Section 6.10.


3.3 Value of Confidential Information. Executive acknowledges and stipulates
that the Confidential Information constitutes a valuable, special, and unique
asset used by the Company Parties in their businesses to obtain a competitive
advantage over their competitors. Executive further acknowledges that protection
of such Confidential Information against unauthorized disclosure and use is of
critical importance to the Company Parties in maintaining their competitive
position and economic investment, as well as work for their respective
employees.


3.4 Executive’s Promise Not to Use or Disclose Confidential Information. Both
during and after the period Executive is employed by the Company, Executive
agrees not to misappropriate or, without the prior express written consent of an
officer of the Company, use, disclose or otherwise make available to any Person
any Confidential Information, except as (a) authorized in the performance of
Executive’s regular employment duties to the Company and/or (b) as allowed under
Section 6.10. Executive further agrees to comply with the confidentiality and
other provisions set forth in this Agreement, the terms of which are
supplemental to any statutory or fiduciary or other obligations relating to
these matters.


3.5 Return of Confidential Information and Property. All written materials,
customer or other lists or data bases, records, data, and other documents
prepared or possessed by Executive in connection with Executive’s employment
with the Company belong to the Company Parties or any of them. All information,
ideas, concepts, improvements, discoveries, and inventions that are conceived,
made, developed, or acquired by Executive individually


Employment Agreement - David Paterson



--------------------------------------------------------------------------------




or in conjunction with others during Executive’s employment with the Company
(whether during business hours and whether on the Company’s premises or
otherwise), which relate to the Company Parties’ business, products, or services
are the Company Parties’ sole and exclusive property. All memoranda, notes,
records, files, correspondence, drawings, manuals, models, specifications,
computer programs, maps, and all other documents, data, or materials of any type
embodying such information, ideas, concepts, recipes, inventory, prices,
improvements, discoveries, and inventions are the property of the Company
Parties. At the termination of Executive’s employment, regardless of the reason
and whether by Executive or the Company, Executive will promptly return to the
Company all papers, documents, writings, any computer related hardware or
software, cell phone(s), keys, or other data or property belonging to the
Company Parties that is in Executive’s possession, custody or control,
including, without limitation, Confidential Information and any such data that
Executive had access to or possessed during his employment with the Company. The
Company desires by this Agreement to protect its economic investment in its
current and future operations and business.


3.6 No Use of Other Confidential Information or Conflicting Obligations by
Executive. Executive promises that he will not use as part of his employment
with the Company, disclose to the Company Parties, bring on the Company Parties’
premises, or induce the Company Parties or any of their employees to
intentionally or unintentionally use or disclose, any confidential or
proprietary information or material belonging to Executive’s previous
employer(s) or belonging to any other Person. Further, Executive represents that
he is not a party to any other agreement, or under any other duty, which will
interfere or conflict with Executive’s full compliance with this Agreement.
Executive will not enter into any agreement or undertake any other duty, whether
written or oral, in conflict with the provisions of this Agreement. Executive
represents that his performance of this Agreement and his employment with the
Company Parties does not and will not breach any agreement or other duty
Executive has to keep in confidence proprietary information, knowledge or data
acquired by Executive prior to his employment with the Company, including any
information belonging to Executive’s prior employer(s).


3.7 Breach of this Section. Executive understands and agrees that the
restrictions in this Section 3 shall continue beyond the termination of
Executive’s employment regardless of the reason for such termination. Executive
acknowledges that money damages may not be sufficient remedy for any breach of
this Section 3 by Executive, and that the Company shall be entitled to seek to
enforce the provisions of this Section 3 by specific performance and injunctive
relief as remedies for such breach or any threatened breach. The Parties intend
that the Company Parties shall be third-party beneficiaries of, and shall be
entitled to enforce, Executive’s covenants in this Section 3 that are relevant
to each of them. Such remedies shall not be deemed the exclusive remedies for a
breach of this Section 3, but shall be in addition to all remedies available at
law or in equity to the Company Parties, including the recovery of damages from
Executive and his agents involved in such breach. In the event that Executive
fails in any material respect to perform any of his material obligations under
this Section 3, the Company may elect (a) to cease any payments due under this
Agreement and recover all payments made to Executive under this Agreement on or
subsequent to the date of the failure, except with respect to those payments
that constitute wages earned by and owed to Executive, (b) obtain an injunction
and/or (c) exercise any and all other remedies available by law.


4.    Additional Post-Employment Restrictions


4.1 Consideration to Executive. The restrictive covenants contained in this
Section 4 are supported by consideration to Executive from the Company Parties
as specified in this Agreement, including the consideration provided in Sections
1-3. Executive acknowledges that the consideration provided for in Sections 1-3
of this Agreement constitute separate and independent consideration for the
restrictive covenants contained in this Section 4 and entered into by Executive,
and that the consideration in each such Section 1, 2 and 3 is reasonable and
sufficient consideration for Executive’s promises in this Agreement.
4.2 Non-Competition. Executive agrees that during the period of Executive’s
employment with the Company and during the twenty-four (24) month period
immediately following the date of termination of Executive’s employment with the
Company (the “Restricted Term”), Executive will not, directly or indirectly, for
himself or for others, anywhere in the Restricted Area (as defined below),
unless expressly authorized in writing by the CEO, engage in, or assist any
Person engaged in, the selling or providing of products or services that would
displace the products or services (a) which the Company Parties sell, provide or
plan to sell or provide as of the date of termination of Executive’s employment
or at any time during Executive’s employment with the Company, or (b)


Employment Agreement - David Paterson



--------------------------------------------------------------------------------




with which Executive had involvement or about which Executive received or had
access to Confidential Information in the course of his employment with the
Company. The foregoing is expressly understood to include, without limitation,
the business of manufacturing, selling and/or providing products or services of
the same type offered and/or sold by the Company Parties as of the date of
termination of Executive’s employment or any time during Executive’s employment.
“Restricted Area” under this Agreement means the geographic areas listed in
Appendix C attached hereto and incorporated by reference.
4.3 Prohibition on Circumvention. Executive cannot circumvent these covenants by
alternative means or engage in any of the enumerated prohibited activities in
the Restricted Area by means of telephone, telecommunications, satellite
communications, correspondence, or other contact from outside the Restricted
Area. Executive further understands that the foregoing restrictions may limit
his ability to engage in certain businesses during the Restricted Term, but
acknowledge that these restrictions are necessary to protect the Confidential
Information and business interests of the Company Parties.
4.4 Non-Solicitation of Customers. During the Restricted Term, Executive shall
not on his own behalf or on behalf of any other Person, either directly or
indirectly, within the Restricted Area, (a) call on, service, or solicit
competing business from customers of the Company Parties with whom Executive had
or made contact within the twenty-four (24) months immediately preceding the
date of termination of Executive’s employment with the Company, or (b) induce or
encourage any such customer or other source of ongoing business to stop doing
business with the Company Parties.
4.5 Non-Solicitation of Employees. During the Restricted Term, Executive shall
not, on his own behalf or on behalf of any other Person, either directly or
indirectly, call on, solicit, or retain any employee or officer of the Company
Parties, with whom Executive worked, had contact or associated, or about whom
Executive received Confidential Information, within the course of Executive’s
employment with the Company, or in any other manner attempt, directly or
indirectly, to influence, encourage, or induce any such employee or officer of
the Company Parties to terminate or discontinue his or his employment with any
of the Company Parties.
4.6 Reasonableness of Restrictions; Severability; Reformation. Executive
represents to the Company that the enforcement of the restrictions contained in
this Agreement would not be unduly burdensome to Executive and acknowledges that
Executive is willing and able, subject to the Restricted Area as defined herein,
to compete in other geographical areas not prohibited by this Agreement. It is
expressly understood and agreed that the Company Parties and Executive consider
the restrictions contained in this Section 4 to be reasonable and necessary for
the purposes of preserving and protecting the Confidential Information and other
legitimate business interests of the Company Parties. Nevertheless, if any of
the aforesaid restrictions is found by a court having jurisdiction to be
unreasonable, overly broad as to geographic area or time or otherwise
unenforceable, the Parties intend for the restrictions therein set forth to be
modified by such court so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced. Executive and the Company further
agree that the covenants in Section 4 shall each be construed as a separate
agreement independent of any other provisions of this Agreement, and the
existence of any claim or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of any of the covenants of Section 4.
4.7 Remedies for Breach. Executive agrees that a breach or violation of Section
4 of this Agreement by Executive shall entitle the Company Parties as a matter
of right, to an injunction, issued by any court of competent jurisdiction,
restraining any further or continued breach or violation of such provisions.
Such right to an injunction shall be cumulative and in addition, and not in lieu
of, any other remedies to which the Company Parties may show themselves justly
entitled, including, but not limited to, specific performance and damages. The
Parties intend that the Company Parties shall be third-party beneficiaries of,
and shall be entitled to enforce, Executive’s covenants in this Section 4 that
are relevant to each of them. The Parties specifically agree that the remedy of
damages alone is inadequate. In the event that Executive fails in any material
respect to perform any of his material obligations under this Section 4, the
Company may elect (a) to cease any payments due under this Agreement and recover
all payments made to Executive under this Agreement on or subsequent to the date
of the failure, except with respect to those payments that constitute wages
earned by and owed to Executive, (b) obtain an injunction and/or (c) exercise
any and all other remedies available by law.


Employment Agreement - David Paterson



--------------------------------------------------------------------------------






4.8 Advance Approval of Board. It is agreed that these covenants do not prevent
Executive from using and offering the general management or other skills that he
possessed prior to receiving access to Confidential Information and other
legitimate business interests of the Company Parties. This Agreement creates an
advance approval process, and nothing herein is intended, or will be construed
as, a general restriction against Executive’s pursuit of lawful employment in
violation of any controlling state or federal laws. Executive is permitted to
engage in activities that would otherwise be prohibited by this covenant if such
activities are determined in the sole discretion of the Board, and authorized in
writing, to be of no material threat to the legitimate business interests of the
Company.


5.    Dispute Resolution


5.1 Informal Resolution. In the event of a dispute arising from or relating to
this Agreement, including the interpretation or application of this Agreement,
or Executive’s employment with the Company (other than a claim arising under or
relating to Sections 3 and 4 of this Agreement, which are specifically excluded
from the scope of this Section 5.1), prior to seeking arbitration as provided
for below, the Party claiming to be aggrieved shall first advise the other
Party, in writing, of the specifics of the claim, including the specific
provision of this Agreement alleged to have been violated, if applicable, as
well as provide the other Party with any supporting documentation the Party
desires to produce at that time. If the Company is disputing amounts that
Executive contends are due to him, the Company shall provide a complete
statement of the amount it is disputing, the reason it is disputing it, and
supporting documentation upon request by Executive. The Parties will thereafter
meet and attempt to resolve their differences in a period not to exceed thirty
(30) days, unless the Parties agree in writing to mutually extend the time for
one additional thirty (30) day period. Following such attempts to resolve any
such dispute, either Party may require arbitration of the other.


5.2 Mandatory Arbitration. The Parties mutually agree that any and all disputes
arising from or relating to this Agreement, including the interpretation or
application of this Agreement, or Executive’s employment with the Company, which
the Parties are unable to resolve as provided for above, if applicable, will be
submitted exclusively to final and binding arbitration pursuant to the Federal
Arbitration Act. The arbitration will be conducted in the city where the
Company’s headquarters are then located or such other location as the Parties
may agree, by a single arbitrator in accordance with the substantive laws of the
State of Texas to the extent not preempted by the Employee Retirement Income
Security Act, which shall govern all applicable benefits issues, in keeping with
the above required procedure. If the Parties cannot agree upon an arbitrator,
then each Party shall choose its own independent representative, and those
independent representatives shall choose the single arbitrator within thirty
(30) days of the date of the selection of the first independent representative.
The legal expenses of each Party shall be borne by them respectively. However,
the cost and expenses of the arbitrator in any such action shall be borne
equally by the Parties. The arbitrator’s decision, judgment, and award shall be
final, binding and conclusive upon the Parties and may be entered in the highest
court, state or federal, having jurisdiction. The arbitrator to which any such
dispute shall be submitted in accordance with the provision of this Section 5.2
shall only have jurisdiction and authority to interpret, apply, or determine
compliance with the provisions of this Agreement, but shall not have
jurisdiction or authority to add to, subtract from, or alter in any way the
provisions of this Agreement. The Parties understand that their mutual
obligations to arbitrate under this Section 5.2 survive any termination of this
Agreement.


5.3 Temporary Relief. Notwithstanding any other provision hereof, to preserve
the status quo or return the Parties to their positions as they existed prior to
any alleged improper conduct, any Party may seek temporary relief, i.e.,
temporary restraining orders and preliminary injunctions, from a court of
competent jurisdiction over the Parties, and such court may issue such relief,
if the requirements under applicable law are met.


6.    Miscellaneous Provisions.


6.1 Headings. Section and other headings contained in this Agreement are for
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.




Employment Agreement - David Paterson



--------------------------------------------------------------------------------




6.2 Notices. Any notice, communication, request, reply or advice (here severally
and collectively called “Notice”) required or permitted to be given under this
Agreement must be in writing and is effectively given by deposit in the same in
the United States mail, postage pre-paid and registered or certified with return
receipt requested, by national commercial courier for next day delivery, or by
delivering in person the same to the address of the Person to be notified.
Notice deposited in the mail in the manner herein above described shall be
effective 48 hours after such deposit, Notice sent by national commercial
courier for next day delivery shall be effective on the date delivered, and
Notice delivered in person shall be effective at the time of delivery. For
purposes of Notice, the address of the Parties shall, until changed as
hereinafter provided, be as follows:


(a)
If to the Company:

Newpark Resources, Inc.
9320 Lakeside Boulevard, Suite 100
The Woodlands, Texas 77381
Attention: Chief Executive Officer


or at such address as the Company may have advised Executive in writing; and
(b) If to Executive:




or at such other address as Executive may have advised the Company in writing.


Employment Agreement - David Paterson



--------------------------------------------------------------------------------




6.3 Waiver. The failure by any Party to enforce any of its rights under this
Agreement shall not be deemed to be a waiver of such rights, unless such waiver
is an express written waiver which has been signed by the waiving Party. Waiver
of any one breach shall not be deemed to be a waiver of and other breach of the
same or any other provision of this Agreement.


6.4 Choice of Law. The validity of the Agreement, the construction of its terms,
and the determination of the rights and duties of the Parties hereto shall be
governed by and construed in accordance with the laws of the State of Texas
without regard to choice of law principles.


6.5 Invalidity of Provisions. If any provision of this Agreement is adjudicated
to be invalid, illegal or unenforceable under applicable law, the validity or
enforceability of the remaining provisions shall be unaffected. To the extent
that any provision of this Agreement is adjudicated to be invalid, illegal or
unenforceable because it is overbroad, that provision shall not be void but
rather shall be limited only to the extent required by applicable law and
enforced as so limited.


6.6 Entire Agreement; Written Modifications. This Agreement, together with
Appendix A, Appendix B, and Appendix C, contains the entire agreement between
the Parties and supersedes all prior or contemporaneous representations,
promises, understandings, and agreements between Executive and the Company.


6.7 Successors; Assignment. Executive acknowledges and agrees that this
Agreement shall be binding upon and inure to the benefit of the Company and any
other Person, association, or entity which may hereafter acquire or succeed to
all or substantially all of the business or assets of the Company by any means
whether direct or indirect, by purchase, merger, consolidation, or otherwise.
The Company may assign, and Executive expressly consents to the assignment of,
this Agreement to any Person, including, without limitation, any successor,
parent, subsidiary, or affiliated entity of the Company, including in connection
with any sale or merger (whether a sale or merger of stock or assets or
otherwise) of the Company or the business of the Company. Executive acknowledges
that his obligations under this Agreement are personal to Executive and may not
be assigned by him without prior written consent from the Company.


6.8 Attorney’s Fees. The prevailing Party in any action brought to enforce this
Agreement shall be entitled, in addition to such other relief that may be
granted, to a reasonable sum for attorney’s fees and costs incurred by such
Party in enforcing or defending against an action to enforce this Agreement.


6.9 Non-Disparagement. Subject to Section 6.10 below, Executive agrees for
himself, and all others acting on his behalf, either directly or indirectly, not
to make, support, encourage, induce or voluntarily participate in any oral or
written statements about the Company, any other Company Party, or any of such
entities’ officers, employees, shareholders, investors, directors, agents or
representatives, that are malicious, obscene, threatening, harassing,
intimidating or discriminatory and which are designed to harm any of the
foregoing; except as required by law, when testifying truthfully pursuant to
subpoena or other legal process, or when communicating with law enforcement or
government agencies.


6.10 Protected Disclosures. Notwithstanding the obligations stated in this
Agreement, including the restrictions found in Section 3 and Section 6.9,
neither this Agreement nor any other agreement or policy of the Company Parties
shall prevent or prohibit Executive from making the protected statements or
disclosures or engaging in the protected activities, in each case, as follows:
(a) disclosures of trade secrets made in confidence to a federal, state, or
local government official, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law, or (b) disclosures of
trade secrets made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal or per court order, or (c)
disclosures of trade secrets by Executive to his attorney in a lawsuit for
retaliation for reporting a suspected violation of law and use of the trade
secret information in the court proceeding, if any document containing the trade
secrets is filed under seal and does not disclose the trade secrets, except
pursuant to court order, or (d) providing information to any federal, state or
local governmental agency or commission or participating in any investigation or
proceeding conducted by any such governmental agency or commission, or (e) using
the Company’s internal reporting procedures, or (f) other actions protected as
whistleblower activity under applicable law. Further, this Agreement does not
impose any condition precedent (such as prior notice to the Company)


Employment Agreement - David Paterson



--------------------------------------------------------------------------------




any penalty, or any other restriction or limitation adversely affecting
Executive’s rights regarding any such protected activities, disclosures,
reports, claims or investigation.


6.11 Definitions. In this Agreement:


(a)“Cause” shall mean any of the following:
(i)
Executive’s conviction by a court of competent jurisdiction of, or entry of a
plea of guilty or nolo contendere for an act on Executive’s part constituting a
felony;



(ii)
dishonesty, willful misconduct or gross neglect by Executive in the performance
of his obligations under this Agreement and otherwise to the Company Parties
that results in material injury to any Company Party;



(iii)
appropriation (or an overt act attempting appropriation) by Executive of a
material business opportunity belonging to any Company Party;



(iv)
Executive’s theft, embezzlement or other similar misappropriation of funds or
property belonging to any Company Party; or



(v)
failure of Executive to follow the reasonable and lawful written instructions or
policies of the Company with respect to the services to be rendered and the
manner of rendering such services by Executive provided Executive has been given
reasonable and specific written notice of such failure and opportunity to cure
and no cure has been effected or initiated within a reasonable time, but not
less than ninety (90) days, after such notice.



(b)“Company Parties” shall include any Person (as defined in Section 6.11(d)
below) in the group consisting of the Company (including successors and assigns)
and the direct and indirect subsidiaries and affiliated Persons of the Company.
As used herein, a Person is affiliated with another Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such Person. The term “control” (including, with
correlative meaning, the terms “controlling,” “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


(c)“Good Reason” means any of the following:


(i)
the Company adversely changes Executive’s title or changes in any material
respect the responsibilities, authority or status of Executive without prior
notice and acceptance;



(ii)
the substantial or material failure of the Company to comply with its
obligations under this Agreement or any other agreement that may be in effect
that is not remedied within a reasonable time after specific written notice
thereof by Executive to the Company;



(iii)
the material diminution of Executive’s base salary or bonus opportunity without
prior notice and acceptance;



(iv)
the failure of the Company to obtain the assumption of this Agreement by any
successor or assignee of the Company;



(v)
Requiring Executive to relocate more than 50 miles from The Woodlands, Texas or
Katy, Texas; or



(vi)
provided that in any of the above situations, Executive has given reasonable and
specific written notice to the CEO of such failure within thirty (30) days after
the event occurs, the



Employment Agreement - David Paterson



--------------------------------------------------------------------------------




Company fails to correct the event within thirty (30) days after receipt of such
notice and Executive must resign his employment within thirty (30) days after
the Company does not cure such events.


(d)“Person” means any individual, partnership, firm, corporation, institution,
limited liability company or any other legal entity or other person.


(e)“Totally Disabled” means Executive has been physically or mentally
incapacitated so as to render Executive incapable of performing the essential
functions of Executive’s position with or without reasonable accommodation.
Executive’s receipt of disability benefits for total disability under the
Company’s long-term disability plan or receipt of Social Security total
disability benefits shall be deemed conclusive evidence of Executive becoming
Totally Disabled for purposes of this Agreement. However, in the absence of
Executive’s receipt of such long-term disability benefits or Social Security
benefits, the CEO in good faith may determine that Executive is disabled due to
the needs of the business and the unacceptable unavailability of Executive which
is expected to last for a continuous period of not less than six (6) months.


6.12 Section 409A.


(a)     If Executive is a “key employee,” as defined in Section 416(i) of the
Code (without regard to paragraph 5 thereof), except to the extent permitted
under Section 409A of the Code, no benefit or payment that is subject to Section
409A of the Code (after taking into account all applicable exceptions to Section
409A of the Code, including but not limited to the exceptions for short-term
deferrals and for “separation pay only upon an involuntary separation from
service”) shall be made under this Agreement on account of Executive’s
“separation from service” as defined in Section 409A of the Code, with the
Company until the later of the date prescribed for payment in this Agreement and
the first day of the seventh calendar month that begins after the date of
Executive’s separation from service (or, if earlier, the date of death of
Executive).
(b)    For purposes of Section 409A of the Code (including, but not limited to,
application of the exceptions for short-term deferrals and for “separation pay
only upon involuntary separation from service”), each payment provided for under
this Agreement is hereby designated as a separate payment, rather than a part of
a larger single payment or one of a series of payments.
(c)    Any amount that Executive is entitled to be reimbursed under this
Agreement will be reimbursed to Executive as promptly as practicable and in any
event not later than the last day of the calendar year after the calendar year
in which the expenses to be reimbursed are incurred, and the amount of the
expenses eligible for reimbursement during any calendar year. In addition, any
such reimbursement payments described in this Section shall not be subject to
liquidation or exchange for any other payment or benefit.
(d)    In the event that Executive is required to execute a release to receive
any payments from the Company that constitute nonqualified deferred compensation
under Section 409A of the Code, payment of such amounts shall not commence until
the sixtieth (60th) day following Executive’s separation from service with the
Company. Any installment payments suspended during such sixty (60) day period
shall be paid as a single lump sum payment on the first payroll date following
the end of such suspension period.
6.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.




Employment Agreement - David Paterson



--------------------------------------------------------------------------------




Executed as of the date(s) written below, but effective as of the Effective
Date.


Signed:
/s/ David Paterson
 
Signed:
/s/ Paul L. Howes
 
 David Paterson (Executive)
 
 
Paul L. Howes President & CEO
Newpark Resources, Inc.
 
 
 
 
 
Date:
October 15, 2019
 
Date:
October 15, 2019
 
 
 
 
 
Witness:
/s/ Ida Ashley
 
Witness:
/s/ E. Chipman Earle
Name:
Ida Ashley
 
Name:
E. Chipman Earle
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 































Employment Agreement - David Paterson



--------------------------------------------------------------------------------




APPENDIX A
(INDEMNIFICATION AGREEMENT)






Employment Agreement - David Paterson



--------------------------------------------------------------------------------




APPENDIX B
(CHANGE OF CONTROL AGREEMENT)






Employment Agreement - David Paterson



--------------------------------------------------------------------------------




APPENDIX C
(“RESTRICTED AREA”)






Employment Agreement - David Paterson

